Name: Commission Implementing Regulation (EU) 2017/1330 of 17 July 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/31 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1330 of 17 July 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) and (e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC), are covered by the freezing of funds and economic resources under that Regulation. (2) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, not having been listed in Annex IV, have been listed by the Council, and are covered by the freezing of funds and economic resources under that Regulation. (3) On 5 June 2017, the Sanctions Committee amended the entries for two entities subject to restrictive measures. (4) On 2 June 2017, the UNSC adopted Resolution 2356 (2017) adding 14 natural persons and four entities to the list of persons and entities subject to restrictive measures. Those persons and entities have been added to Annex IV to Regulation (EC) No 329/2007 by means of Commission Implementing Regulation (EU) 2017/970 (2). Some of those persons and entities should therefore be deleted from Annex V to Regulation (EC) No 329/2007, as they are now designated under Annex IV. (5) Annex IV and V should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV and V to Regulation (EC) No 329/2007 are amended in accordance with Annex I and II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. (2) Commission Implementing Regulation (EU) 2017/970 of 8 June 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 146, 9.6.2017, p. 129). ANNEX I In Annex IV to Regulation (EC) No 329/2007, the heading B. Legal persons, entities and bodies is amended as follows: (1) (8) Namchongang Trading Corporation (aka (a) NCG, (b) Namchongang Trading, (c) Nam Chon Gang Corporation, (d) Nomchongang Trading Co., (e) Nam Chong Gan Trading Corporation (f) Namhung Trading Corporation). Other information: (a) located in Pyongyang, DPRK; (b) Namchongang is a North Korean trading company subordinate to the GBAE. Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a North Korean nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as North Korea's representative for the IAEA inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given North Korea's past proliferation activities. Date of designation: 16.7.2009. is replaced by: (8) Namchongang Trading Corporation (aka NCG; NAMCHONGANG TRADING; NAM CHON GANG CORPORATION; NOMCHONGANG TRADING CO.; NAM CHONG GAN TRADING CORPORATION; Namhung Trading Corporation; Korea Daeryonggang Trading Corporation; Korea Tearyonggang Trading Corporation); (a) located in Pyongyang, North Korea; Sengujadong 11-2/(or Kwangbok-dong), Mangyongdae District, Pyongyang, North Korea; (b) Namchongang is a North Korean trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese origin vacuum pumps that were identified at a North Korean nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as North Korea's representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given North Korea's past proliferation activities. Telephone numbers: +850-2-18111, 18222 (ext. 8573). Facsimile number: +850-2-381-4687. Date of designation: 16.7.2009. (2) (10) Green Pine Associated Corporation (aka (a) CHO'NGSONG UNITED TRADING COMPANY; (b) CHONGSONG YONHAP; (c) CH'O'NGSONG YO'NHAP; (d) CHOSUN CHAWO'N KAEBAL T'UJA HOESA; (e) JINDALLAE; (f) KU'MHAERYONG COMPANY LTD; (g) NATURAL RESOURCES DEVELOPMENT AND INVESTMENT CORPORATION; (h) SAEINGP'IL COMPANY). Address: (a) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, North Korea, (b) Nungrado, Pyongyang, DPRK. Other information: Green Pine Associated Corporation (Green Pine) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Date of designation: 2.5.2012. is replaced by: (10) Green Pine Associated Corporation (aka Cho'ngsong United Trading Company; Chongsong Yonhap; Ch'o'ngsong Yo'nhap; Chosun Chawo'n Kaebal T'uja Hoesa; Jindallae; Ku'm- haeryong Company LTD; Natural Resources Development and Investment Corporation; Saeingp'il Company; National Resources Development and Investment Corporation; Saeng Pil Trading Corporation). Address: (a) c/o Reconnaissance General Bureau Headquarters, HyongjesanGuyok, Pyongyang, North Korea; (b) Nungrado, Pyongyang, DPRK; (c) Rakrang No. 1 Rakrang District Pyongyang Korea, Chilgol-1 dong, Mangyongdae District, Pyongyang, North Korea. Other information: Green Pine Associated Corporation (Green Pine) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Sanctions Committee in April 2009 and is North Korea's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from n. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Telephone number: +850-2-18111(ext. 8327). Facsimile number: +850-2-3814685 and +850-2-3813372. Email addresses: pac@silibank.com and kndic@co.chesin.com. Date of designation: 2.5.2012 (3) (46) Strategic Rocket Force of the Korean People's Army (alias Strategic Rocket Force; Strategic Rocket Force Command of KPA). Location: Pyongyang, North Korea. Other information: The Strategic Rocket Force of the Korean People's Army is in charge of all North Korea ballistic missile programmes and is responsible for SCUD and NODONG launches. is replaced by: (46) Strategic Rocket Force of the Korean People's Army (alias Strategic Rocket Force; Strategic Rocket Force Command of KPA; Strategic Force; Strategic Forces). Location: Pyongyang, North Korea. Other information: The Strategic Rocket Force of the Korean People's Army is in charge of all North Korea ballistic missile programmes and is responsible for SCUD and NODONG launches. Date of designation: 2.6.2017. ANNEX II Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) Under the heading A. Natural persons referred to in Article 6(2)(a) the following entries are deleted: 11. PAK To-Chun; and 9. PAEK Se-bong (2) Under the heading B. Legal persons, entities and bodies referred to in Article 6(2)(a) the following entry is deleted: 17. Strategic Rocket Forces